Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 10, 2014

                                         No. 04-14-00683-CR

                                      Ex Parte Robert GOMEZ,
                                              Appellant

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR1918
                               Lorina I. Rummel, Judge Presiding

                                            ORDER
        This is an appeal from the denial of a writ of habeas corpus based on a claim of double
jeopardy. Appellant’s brief, which was filed on November 19, 2014, includes citations to the
reporter’s record. However, no reporter’s record was filed in this appeal. On December 3, 2014,
the State filed a motion to abate this appeal, arguing that the reporter’s record is necessary to this
appeal.

       The State’s motion to abate this appeal is GRANTED. All appellate deadlines are
suspended until the reporter’s record is filed.

        We ORDER appellant to provide written proof to this Court within ten days of the date of
this order that he has contacted the court reporter and arranged for the filing of the reporter’s
record in this Court.

         The State’s brief is due no later than twenty days after the reporter’s record is filed in this
Court.

                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court